PER CURIAM.
In his brief appellant raises six points, the first five of which we find to be without merit. The sixth point relates to the length of sentence imposed. Among the offenses for which appellant was charged was resisting an officer with violence. The jury, however, found him guilty of the lesser included offense of resisting an officer without violence, which is a misdemeanor of the first degree punishable by imprisonment in the county jail for a period not exceeding one year. For that offense, the learned trial judge imposed a sentence of one year and one day. Appellant contends, and appellee agrees, that such sentence is excessive by one day. We are of the same view.
*1095Accordingly, we remand for imposition of a proper sentence. It shall not be necessary for appellant to be present at the proceedings incident to such resentencing.
Affirmed in part and reversed in part and remanded with directions.
BOYER, C. J., and RAWLS and McCORD, JJ., concur.